Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

                                                 Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lisa Benado, Reg. No. 39,905 on 06/03/2022.

A.	Amend the  specification( page 2, lines 5-10) as the following:
This application is a continuation of U.S. Utility Patent Application Serial No. 16/439,420, now U.S. Patent #10877825  entitled SYSTEM FOR OFFLINE OBJECT BASED STORAGE AND MOCKING OF REST RESPONSES, filed on June 12, 2019 (ORACP0243/ORA10141US-NP) which claims the priority benefit of U.S. Provisional Patent Application Serial No. 62/741,135, entitled SYSTEM FOR OFFLINE OBJECT BASED STORAGE AND MOCKING OF REST RESPONSES, filed on October 4, 2018 (ORACP0243P/ORA10141US-PSP), which is hereby incorporated by reference as if set forth in full in this application for all purposes. 

    

B. 	The following is an examiner’s statement of reasons for allowance:
	As to claims 1, 8, 15  the prior art taught by over Lacasse (US 20160021209 A1) in view of Anton (US 20030034905 A1) and further in view of Matsumoto(US 20060123266 Al)do not teach on render obvious the limitations recited in claims 1, 8, 15 when taken in the context of the claims as a whole  by parsing the first message response into a  an organization of constituent structure primitive objects of JavaScript Object Notation (JSON) objects, resulting in a shredded version of the retrieved data, wherein the constituent structure primitive objects have a greater structure than the intercepted first message response; storing the shredded version of the retrieved data on the client device in a local cache; receiving a second message from the client device; determining that the second message is a reissue of the first message requesting the data and corresponds with the first response message previously sent in response to the first message; reconstructing the constituent structure primitive objects of the shredded version of the retrieved data into a format consistent with the intercepted first message response;  when a communication link between the client device and the network resource is in an-offline status, generating a mock response message via reconstructed constituent structure primitive objects of the shredded version of the retrieved data as recited in the independent claims 1, 8, 15. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8, 15. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
                                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194